131 F.3d 149
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul Irabor IYANGBE, Defendant-Appellant.
No. 97-10217.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997**Nov. 20, 1997.

Appeal from the United States District Court for the Northern District of California Charles A. Legge, District Judge, Presiding
Before:  HUG, Chief Judge;  PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Paul Irabor Iyangbe appeals pro se the district court's denial of his motion pursuant to Fed.R.Crim.P. 32 to set aside his sentence.  The district court properly denied relief because a district court lacks jurisdiction to entertain a Rule 32 motion brought after imposition of sentence.  See United States v. Catabran, 884 F.2d 1288, 1289 (9th Cir.1989) (per curiam) ("Rule 32 allows the defendant to challenge factual inaccuracies during imposition of the sentence, not later") quoting United States v. Freeny, 841 F.2d 1000, 1002 (9th Cir.1988) (per curiam).


3
Iyangbe has offered no authority, and we are unaware of any, supporting the proposition that an allegation of ineffective assistance of counsel creates jurisdiction to entertain a post-sentencing Rule 32 motion.  Allowing Iyangbe, whose 28 U.S.C. § 2255 motion was previously denied, to raise a post-judgment challenge under the guise of a Rule 32 motion would enable him to circumvent the restrictions imposed on successive Section 2255 petitions.  See generally 28 U.S.C. § 2255 (requiring pre-filing certification prior to filing of second or successive § 2255 motion).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3